Citation Nr: 0839514	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in July 2008; a transcript is 
of record.

The issue # 1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has 
bilateral defective hearing which is of service origin.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran has tinnitus 
which is of service origin.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1137, 
1153 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

Since the veteran filed this claim for service connection, 
letters were sent to him relating to requirements to support 
his claim.  Some records were obtained and he as recently 
sent a duplicate of some of those records.  Throughout, 
development was undertaken and correspondence sent to the 
veteran with regard the requirements to support his claims 
and related matters.  The VARO sent him explanatory letters, 
and an SOC and SSOCs were issued, and additional 
correspondence was sent to the veteran, including a letter 
containing information required by Dingess, in March 2006.  
He timely filed a Substantive Appeal on a VA Form 9.  In the 
aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence and VA 
evaluations have been undertaken.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.  He has also provided sworn testimony 
on his own behalf.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither has he 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance. .

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted upon the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a neurological disorder (to include 
sensorineural hearing loss and/or tinnitus) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, but must, where 
necessary, refer to competent medical authority.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  

However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The Court has specifically held that tinnitus is a condition 
which is capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

The Board has reviewed all the evidence in the appellant's 
claims file.  We have an obligation to provide adequate 
reasons or bases supporting our decision, but there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

According to service documents including his 201 file, the 
veteran's service was as an airborne infantryman whose 
primary military occupational specialty (MOS) was as an armor 
crewman with time as a scout observer and loader while with 
the 17th Cavalry unit at Ft. Bragg, NC.  According to his DD 
214, he earned the Parachute Badge and was an expert in the 
M-16; he had no overseas service.

The veteran's service records report no complaints or 
clinical observations of tinnitus, or of any hearing 
abnormality.  

On audiometric testing at entrance into service in May 1971, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
--
25
LEFT
20
15
0
--
0

On an examination in October 1971 which was undertaken 
because some of his earlier papers had been lost, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
0
LEFT
10
0
0
--
0

On an examination at separation in April 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Random testing in the years soon after service were 
reportedly negative for either hearing loss or tinnitus.

The veteran filed his initial claim for hearing loss and 
tinnitus in 2004.  

He thereafter submitted a statement and clinical reports from 
a private audiologist dated in April 2005 which confirmed the 
presence of asymmetric sensorineural hearing loss and 
tinnitus.  A report of audiometric testing was attached.  
There was no opinion as to the etiology of either the hearing 
loss or tinnitus.  The veteran recently submitted duplicates 
of these documents at the hearing, and on which he submitted 
a waiver of initial VARO consideration.  Although these raw 
findings are not taken out of the graph form, they appear 
consistent with findings reported from VA audiology as well.

On a VA examination in December 2005, the veteran said that 
he thought his hearing loss had started in about 1971 and 
that he had noticed tinnitus since about 1975.  He said he 
had been in an automobile crash in 1973 and was unsure 
whether this had impacted his hearing or not.  He reported 
that he had worked around tanks and gunfire when in the 
service without hearing protection; he had since worked in 
construction for 9 months, in offshore drilling for 17 years 
with hearing protection.  He said he also used power tools 
with occasional use of hearing protection.

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
70
80
90
LEFT
25
20
45
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

The audiologist specifically opined that absent hearing loss 
or tinnitus in service and a history of civilian occupational 
and recreational noise exposure, it was his opinion that the 
veteran's hearing loss and tinnitus was less likely than not 
to be related to noise exposure in the service.  

The veteran has since been seen as an outpatient and noted to 
have hearing problems and tinnitus.

The veteran has testified as to his purported hearing loss 
and recalls that the tinnitus started when he was exposed to 
tanks, and as a gunner on a scout jeep during which time he 
did not use hearing protection and was always on maneuvers.  
He also testified that since service, he had worked in 
various jobs as a golf cart mechanic, in a restaurant, as a 
plumber, meat cutter, construction welder and in offshore 
drilling.

In assessing the veteran's claim for service connection for 
tinnitus, it is acknowledged that he had some noise exposure 
in service, however, there is no in-service evidence of 
tinnitus, nor were there complaints of tinnitus for decades 
after service although he now thinks he had it in 1975 or so.  
In addition, while tinnitus is a condition subject to lay 
observation, that is not the same as saying that it may be 
subject to lay diagnosis or opinion as to its origin or 
causation.  There is no medical opinion of record to support 
the veteran's assertion that his current tinnitus is of in-
service origin or etiology.  
 
The Board does appreciate and acknowledges the sincerity of 
the veteran's observations at the hearing, and his several 
statements as to what he intended to be the description of 
his current tinnitus symptoms, and recognizes that he was 
indeed exposed to some noise in service.  However, in 
service, at no time did he demonstrate objective evidence of 
either hearing loss or tinnitus, and his audiometric test 
findings were entirely normal.  Since then, the veteran has 
been exposed to noise post-service, both in his recreational 
and occupational endeavors, sometimes with and often without 
ear protection, all of which interjects a substantial element 
of intermittent causation to the case and eliminates 
sustained chronicity after service.

It is significant to note that the recent VA examiner 
specifically opined that the veteran's currently claimed 
tinnitus and defective hearing are not due to military noise 
exposure, and there is no professional opinion to the 
contrary.  And while he is free to make observations, he is 
unqualified to render either diagnoses or to provide a nexus 
opinion which is otherwise lacking herein.  

There is no sound, credible medical basis for associating the 
tinnitus or hearing loss with service.  The evidence in that 
regard is not equivocal, and a reasonable doubt is not raised 
to be resolved in the veteran's favor.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for tinnitus is denied.


REMAND

Dental Trauma

Some of the weighing of the factual information with regard 
to the veteran's dental trauma claim can be handled 
expeditiously and basically in the veteran's favor.  However, 
some of the pertinent substantive and procedural/legal 
questions which logically thereafter follow with regard to 
other elements of the veteran's pending appellate dental 
claim are less precise.  

For basic clarification of the potential benefits involved, 
service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance  of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 
(Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services 
under chapter 17 of 38 U.S.C. (Class VI eligibility).  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The veteran has described the situation in service wherein 
his front two teeth were traumatized.  He has also testified 
that he was on fire watch at Ft. Bragg in early 1973 when a 
latrine door hit him in the mouth and broke two teeth.  He 
says he was treated then on an emergency basis. 

The VARO has denied his claim on the basis that he only had 
cavities in those teeth, and that the trauma is not 
substantiated in service records.  However, on review of what 
is available, the Board does not agree.  

Service medical records often do not always spell-out the 
details of an incident, but the aggregate contents 
reflectively reviewed can shed light on some of those 
critical details.  

In this case, fortunately the veteran's dental records appear 
to be fairly complete.  And they clearly show that in late 
1972 or early 1973, something happened to cause him to have 
emergency problems with two of his front teeth.  The details 
of record are entirely consistent with his latrine door 
allegations.  Earlier, he had been referred to emergency 
care, and pulp was tested and found to be viable.  But in 
February 1973, he was again sent to emergency for X-rays of 
two teeth (## 8, 9) where a wet reading of the X-ray films 
showed no frank fracture of #8; he was to return if an 
abscess developed or in two weeks otherwise.  One dentist 
discussed whether he had fractures thereof, and it was felt 
that he probably did not although special precautions were 
taken to protect the demonstrated sensitivity.  

Several weeks later, he was reevaluated for those and several 
other teeth. And when seen in April 1973 on endodontic 
consult, he was said to show no symptoms in those two 
particular teeth (## 8, 9), including sensitivity to hot or 
cold stimuli or when they were percussed, any of which would 
have necessitated further immediate care.  

Both teeth (##8, 9) were capped but when he returned for a 
follow-up thereafter, it was said that the caps did not fit 
completely.  A notation was made that his close release date 
from service date was such that it precluded redoing the 
impressions and completion of the additional required dental 
work.  On May 10, 1973, a specific notation was made that it 
was recommended that he consult VA for completion of the 
course of care including crowns.  

Thus, based on the above cited evidence, and in association 
with the veteran's testimony, the Board is persuaded that 
there was dental trauma to at least teeth ## 8 and 9 in 
service.

That having been stipulated, however, the adjudicative 
problem now rises when determining that to which the veteran 
might now be entitled in the way of benefits.

On the one hand, the service records themselves suggest that 
he was to consult with VA for finishing the care started in 
service to include crowns on those two teeth.

There is no actual record in the file of his having done so.

Nonetheless, recently at the hearing, the veteran stated that 
in October 1973 and January 1974, he in fact went to a 
private dentist and VA paid for his dental work.  None of 
this is recorded in the files now before the Board.

And it remains unclear what benefits other than this care 
would be forthcoming at this date, decades later; or, for 
that matter, what benefits the veteran is himself seeking in 
that regard.  None of this has been addressed by the VARO.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) If the veteran has any information 
with regard to his dental care shortly 
after service, whether paid for by VA or 
not, he should submit it or provide 
descriptions, locations, etc. and 
releases, so VA can assist him in 
obtaining such.

    (b) All VA records should be searched 
to add any transactions which may have 
taken place in the 1970's with regard to 
the veteran's teeth including 
reimbursements of private care, etc.  
These documents should be attached to the 
file.  And if they are unavailable, a 
suitable explanation should be attached as 
well.
    
    (c) The veteran should clarify exactly 
those benefits he is seeking with regard 
to residuals of the dental trauma.

2.  The veteran's residuals of in-service 
dental trauma claim should then be 
readjudicated in all facets to determine 
that to which the veteran may or may not 
be entitled based on stipulated dental 
trauma to teeth ## 8 and 9 in service.  

    If the decision is unsatisfactory, a 
SSOC should be issued, and the veteran and 
his representative should be afforded a 
reasonable opportunity to respond. The 
case should then be returned to the Board 
for further consideration.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


